  Case 3:18-cv-05245-BHS Document 114 Filed 05/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                               AT TACOMA



ROBERT H. LUKE,                                   JUDGMENT IN A CIVIL CASE

                       Plaintiff,                 CASE NO. 3:18-cv-05245-BHS
        v.

THE CITY OF TACOMA, a municipal
corporation, et al.,

                       Defendant.




 Jury Verdict. This action came before the Court for a trial by jury. The issues have been
 tried and the jury has rendered its verdict.

 Decision by Court. This action came to consideration before the Court. The issues have
 been considered and a decision has been rendered.

 The Court does hereby find and ORDER as follows:

    Defendant’s renewed motion for summary judgment (Dkt. 99) is granted. Judgment is
    for defendant.

 Dated this 12th day of May 2021.

                                        William M. McCool
                                        Clerk

                                        s/Kailyn M. Cook
                                        Deputy Clerk
